Exhibit 10.52 FIRST AMENDMENT TO LEASE T-Stat One, LLC/Vivint Solar, Inc. THIS AMENDMENT (this “Amendment”) is entered into as of the 20th day of July, 2015, between T-STAT ONE, LLC, a Utah limited liability company (“Landlord”), and VIVINT SOLAR, INC., a Delaware corporation (“Tenant”). (Landlord and Tenant are referred to in this Amendment collectively as the “Parties” and individually as a “Party.”) FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are acknowledged, the Parties agree as follows: 1.Definition—Lease. As used in this Amendment, “Lease” means the Lease, dated in the initial paragraph as of August 12, 2014, entered into between Landlord, as landlord, and Tenant, as tenant, and, where applicable, as amended by this Amendment. Any term used in this Amendment that is capitalized but not defined shall have the same meaning as set forth in the Lease. 2.Purpose. The Parties desire to amend the Lease in accordance with the terms and conditions set forth in this Amendment. 3.Lease Definitions. The following definitions in Paragraph 1 of the Lease are revised to read as follows: “Basic Monthly Rent” means the following amounts per calendar month for the periods indicated based on 152,120 rentable square feet, which amounts are subject to adjustment as set forth in the definition of “Premises”; provided, however, that if the Commencement Date occurs on a date other than the Projected Commencement Date, then the periods set forth below shall begin on such other date that is the Commencement Date (as memorialized in a certificate entered into between the Parties) and shall shift accordingly in a manner consistent with the definition of “Expiration Date” (with the Expiration Date being on the last day of the relevant month): Annual Cost Per
